Citation Nr: 0424261	
Decision Date: 08/31/04    Archive Date: 09/07/04

DOCKET NO.  96-42 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan

THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as secondary to residuals of a right ankle 
disability.

2.  Entitlement to service connection for the residuals of a 
cerebrovascular accident, including as secondary to residuals 
of a right ankle disability.

3.  Entitlement to service connection for psychiatric 
disorder, including as secondary to residuals of a right 
ankle disability.

4.  Entitlement to a rating in excess of 30 percent for 
residuals of a right ankle disability.

REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Esq.

WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D.  A.  Saadat, Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to August 
1959.

In July 2001, the Board denied the claims shown on the title 
page of this decision.  In April 2003, pursuant to a joint 
motion of the parties, the United States Court of Appeals for 
Veterans Claims (CAVC) vacated the Board's July 2001 decision 
and remanded for readjudication consistent with the motion.  
The joint motion specified that the Board consider the notice 
and development procedures set forth in the Veterans Claims 
Assistance Act of 2000 (VCAA), codified as amended at 38 
U.S.C.A.  §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In particular, it was found that the notice 
requirements of the VCAA had not been met.  

The veteran's claims for service connection are addressed in 
the decision section.  His claim for a rating in excess of 30 
percent for a right ankle disability is addressed in the 
remand section and is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  

By a rating decision in October 1999, the RO determined that 
the veteran was not competent to handle the disbursement of 
funds.  The veteran's spouse is his custodian for those 
purposes and on this appeal.  

In its July 2001 decision, the Board noted that during a 
hearing at the RO in August 2000, the veteran's 
representative raised the issue of entitlement to special 
monthly compensation due to loss of use of the right foot as 
reflected in a physician's statement submitted at the 
hearing.  It appears that this matter still has not been 
developed or certified on appeal, and it is again referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  Hypertension, cerebrovascular accident residuals, and a 
psychiatric disorder were not manifested during service or 
for years thereafter.

2.  The veteran's hypertension, cerebrovascular accident 
residuals, and psychiatric disorder are not causally related 
to his service-connected right ankle disability and the right 
ankle disability has not aggravated the other disabilities.


CONCLUSIONS OF LAW

1.  Hypertension, cerebrovascular accident residuals, and a 
psychiatric disorder, however characterized, were not 
incurred in or aggravated during active service, nor can they 
be presumed to have been incurred in service.  38 U.S.C.A.  
§§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R.  
§§ 3.303, 3.307, 3.309 (2003).

2.  Hypertension, cerebrovascular accident residuals, and a 
psychiatric disorder are not aggravated by or proximately due 
to or the result of the service-connected right ankle 
disability.  38 U.S.C.A.  § 5107 (West 2002); 38 C.F.R.  § 
3.310 (2003); Allen v.  Brown, 7 Vet.  App.  439, 448 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The veteran's original claim for service connection was filed 
in October 1959 on a VA Form 21-526 (currently in the service 
medical records folder).  His claim for service connection 
for a psychiatric disability was made on a May 1995 written 
statement, and the claim for service connection for 
hypertension was made on a July 1996 Form 9.  The RO 
interpreted statements made by the veteran during VA 
examinations in April 1999 as a claim for service connection 
for cerebrovascular accident residuals.  During the course of 
his appeal, the veteran has not raised an issue as to the 
provision of a form or instructions for applying for 
benefits, and the Board finds no such issue.  38 U.S.C.A. 
§ 5102; 38 C.F.R. § 3.159(b)(2).  

The CAVC recently held, in part, that a notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a veteran before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  See Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004); see also 
VA O.G.C. Prec. Op. No. 7-2004 (July 16, 2004).  In the 
present case, the Board finds that any defect with respect to 
the timing of the required notice was harmless error.  

Following receipt of the veteran's substantially complete 
claims for service connection in May 1995, July 1996, and 
April 1999, the RO (by a June 1999 rating decision), denied 
those claims.  After that rating decision was promulgated, 
the RO (in December 2003) sent a notice letter to the veteran 
discussing what information and evidence was needed to 
substantiate the claims, as well as what information and 
evidence had to be submitted by him, what information and 
evidence would be obtained by VA, and the need for him to 
submit any evidence in his possession that pertains to the 
claims.  Thereafter, in a May 2004 rating decision, the RO 
readjudicated the veteran's claims.  While the notice 
provided to the veteran in December 2003 was not given prior 
to the first RO's adjudication of the claims, the notice was 
provided by the RO prior to its readjudication in the May 
2004 rating decision, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Moreover, during the course of this appeal, the RO sent the 
veteran notice of a rating decision in June 1999, a statement 
of the case in August 1999, a development letter in April 
2001, a Board decision in July 2001, a Board remand in 
September 2003, a development letter in February 2004, a 
Board remand in April 2004, and a supplemental statement of 
the case in May 2004.  These documents - collectively - 
listed the evidence considered, the legal criteria for 
determining whether the claims for service connection could 
be granted, and the analysis of the facts as applied to those 
criteria, thereby abundantly informing the veteran of the 
information and evidence necessary to substantiate his 
claims.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims, and 
to respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the veteran.  

During the course of this appeal, the RO has obtained and 
reviewed numerous VA and private medical records, as well as 
the veteran's service medical records and written statements 
from the veteran.  The Board acknowledges that an October 
1999 field examination report indicates that the veteran was 
receiving benefits from the Social Security Administration 
(SSA).  To date, the RO has never specifically sought records 
from the SSA.  The veteran, however, has never alleged that 
there are any outstanding SSA records which contain opinions 
or other information as to his claims for service connection, 
and there already is a large number of VA and private medical 
records associated with the claims file.  Another remand, to 
seek records from the SSA, would only serve to delay the 
adjudication of the veteran's claims for service connection.  
VA has fulfilled its duty to seek relevant records.  38 
U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1-3), (d).  

The veteran underwent VA examinations in April 1994, July 
1995, July 1998, April 1999, and September 2000.  The reports 
of these examinations have been obtained and reviewed by the 
Board.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The veteran and his spouse testified before a veterans law 
judge in Washington, D.C., in November 1997 and before a 
local hearing officer in August 2000.  In an August 2003 
letter, the veteran's representative was advised that the 
veterans law judge who conducted the November 1997 Board 
hearing was no longer employed by the Board, and that an 
additional hearing could be requested.  In August 2003, the 
veteran's representative advised the RO in writing that the 
veteran did not want an additional hearing.    

The applicable requirements of the VCAA have been 
substantially met by the RO (which referenced 38 C.F.R. 
§ 3.159 in its May 2004 supplemental statement of the case), 
and there are no areas in which further development may be 
fruitful.  There would be no possible benefit to remanding 
these claims yet again or to otherwise conduct any other 
development.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  



II.  Claims for service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Where a veteran 
served continuously for 90 days or more during peacetime 
service after December 31, 1946 (as here), and brain 
hemorrhage, hypertension, or a psychosis becomes manifest to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

There has been no claim here that the veteran is entitled to 
service connection for hypertension, residuals of a 
cerebrovascular accident, or a psychiatric disability, on the 
basis that these disabilities began in service or were 
manifested to a compensable degree within one year of 
discharge.  Service medical records do not reflect any 
complaints of or treatment for any high blood pressure, 
cerebrovascular accident or psychiatric symptoms.  In fact, 
the objective evidence confirms that these claimed 
disabilities were not present until many years after the 
veteran's service discharge.  Rather, the veteran primarily 
contends that his hypertension was caused by pain from his 
service-connected right ankle disability, as well as from 
taking analgesic medications to combat the pain.  He also 
argues that the hypertension eventually resulted in a 
cerebrovascular accident and a psychiatric disability.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  38 C.F.R. § 3.310.  When aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected disability, the 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to that aggravation.  Allen v.  
Brown, 7 Vet. App. 439, 448 (1995).

Service medical records reflect, in pertinent part, that the 
veteran fractured his right trimalleolar following a 
parachute jump in April 1957.  An open reduction of the 
medial and lateral malleolus was performed in May 1957.  
Fixation screws were removed in July 1957.  He subsequently 
developed post traumatic arthritis and was periodically 
observed in an outpatient clinic.  During a January 1959 
hospitalization, physical examination was within normal 
limits except for slight limitation of motion of the right 
ankle on flexion and extension.  There was a subjective 
complaint of pain in the outer excursion of motion.  The 
diagnosis was arthritis due to direct trauma of the right 
tibiotalar joint, secondary to trimalleolar fracture 
sustained in April 1957 in a parachute jump.  During 
hospitalizations for diagnostic study of his ankle and 
urethritis in February and March 1959, physical examination 
was otherwise normal.

At his June 1959 separation examination, the veteran's blood 
pressure was 118/72.  There was no cardiovascular abnormality 
demonstrated, and the psychiatric status was normal.

By a December 1959 rating decision, the RO granted service 
connection for residuals of fracture of the right ankle and 
assigned a 20 percent rating.  Most recently, the RO 
increased the rating for this disability to 30 percent (by a 
June 1994 rating decision).    

Hypertension

There is no question that the veteran has hypertension.  The 
earliest record reflecting a diagnosis of "malignant 
hypertension" was a private outpatient record dated in 
February 1981 and signed by Marvin Goldberg, M.D.  The 
veteran has continued to seek private and VA outpatient 
treatment for diagnosed hypertension on numerous occasions 
since then. 

The question is whether there is medical evidence linking the 
veteran's hypertension to his service-connected right ankle 
disability.  In a February 1988 statement, Dr. Goldberg 
stated that the veteran was under his care for degenerative 
right ankle arthritis and high blood pressure and that 
"[a]nkle pains effects [sic] blood pressure."

In September 1990, David R. Basch, D.P.M., reported that the 
veteran was first seen in his office in February 1989, and 
that he had been seen on a regular basis due to 
osteoarthritis of the right ankle.  Dr. Basch further noted 
that the veteran had high blood pressure.

In a statement received in November 1997, Golden Higgwe, 
D.P.M., noted that the veteran was contending that his foot 
problems had increased his blood pressure, which then sent 
his overall health on a downhill slope.  Dr. Higgwe opined 
that any pain anywhere could more or less cause increased 
blood pressure and other medical problems.  To Dr. Higgwe's 
knowledge, any physical change could necessitate increase in 
blood pressure and one could develop any possible medical 
problems.

There is no evidence that Drs. Goldberg, Basch, or Higgwe had 
the benefit of reviewing the veteran's claims file.  Dr. 
Basch, while noting that the veteran had high blood pressure 
and had been treated for right ankle symptoms, did not 
actually conclude that there was any connection between the 
two conditions.  While Drs. Goldberg and Higgwe appeared to 
suggest that the ankle pain had some effect on the veteran's 
blood pressure, they did not provide any explanation for this 
conclusion.  Moreover, neither physician specifically 
concluded that the ankle pain had actually caused the 
veteran's hypertension, or indicate the degree to which the 
pain had aggravated the hypertension.  Medical opinions which 
are speculative, general or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

On the other hand, in a July 1998 cardiovascular examination 
report, a VA physician noted that the veteran had an 
established diagnosis of hypertension of seven years' 
duration.  The examiner also noted that the veteran had worn 
a support shoe with braces for over 10 years following a 
right ankle fracture in service.  Following an examination, 
the veteran was diagnosed as having, in pertinent part, 
hypertension and an old fracture of the right ankle.  The VA 
examiner further stated that the veteran's hypertension was 
not related to his ankle fracture, and that the hypertension 
was an independent disease process involving the peripheral 
blood vessels and the heart.

In April 1999, the same VA examiner reviewed the claims 
folder and the opinion from Dr. Higgwe.  The examiner 
concluded that while pain in any part of the body may 
transiently increase blood pressure, this did not cause 
hypertension or require any long-term treatment.  The 
veteran's hypertension was described as an independent 
disease process unrelated to the pain from the old healed 
ankle fracture.  In light of the fact that this VA examiner 
had the benefit of reviewing the claims folder, including the 
treatment records and opinions of the veteran's private 
physicians, the Board finds this opinion to be more clear and 
convincing on the issue of service connection for 
hypertension.  

In hearing testimony before the Board in November 1997, in 
testimony during a hearing at the RO in August 2000 and in 
numerous written communications from the veteran and his 
spouse, it was contended that the service-connected ankle 
disorder caused such severe pain that it resulted in high 
blood pressure.  This evidence is insufficient to establish 
service connection, however.  Lay persons cannot provide 
testimony where an expert opinion is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Nothing in the claims 
file indicates that either the veteran or his spouse is a 
health care professional, and there is no indication that he 
or she is a physician or otherwise has any specialized 
training or knowledge in the science of determining 
etiologies of medical conditions.  Therefore, the opinion 
they have offered is beyond their competence to make.  Black 
v. Brown, 10 Vet. App. 279 (1997).

At his November 1997 hearing, the veteran submitted excerpts 
from a medical textbook which suggested, in pertinent part, a 
relationship between feelings of pain and increased blood 
pressure level.  In Libertine v. Brown, 9 Vet. App. 521 
(1996), the CAVC held that various medical authorities and 
treatises submitted by the veteran did not constitute the 
requisite competent medical evidence needed to show a nexus 
between the veteran's service-connected PTSD and the 
disability for which service connection was being sought 
(substance abuse).  Specifically, the treatises did not 
relate the veteran's substance abuse to his PTSD.  Similarly, 
in the present case, the submitted textbook excerpts contain 
general information about the effects of pain as opposed to 
specific information as the veteran's particular medical 
situation.  Therefore, these excerpts are not considered 
competent medical evidence. 

Particularly in light of the VA medical opinions of July 1998 
and April 1999, the Board determines that the preponderance 
of the evidence does not demonstrate that the veteran has 
hypertension due to or aggravated by his service-connected 
right ankle disability, or that service connection on any 
other direct or presumptive basis is warranted for this 
disability.  As the preponderance of the evidence is against 
the claim for service connection, the benefit-of-the-doubt 
rule does not apply, and this claim must be denied.  
38 U.S.C.A. § 5107(b).

Cerebrovascular accident residuals/psychiatric disorder 

As noted above, service medical records do not reflect any 
complaints of or treatment for any cerebrovascular accident 
or psychiatric symptoms.  A report from the Carolinas Medical 
Center reflects that the veteran had a severe headache in 
February 1992 and was hospitalized for control of labile 
hypertension.  He had a blood pressure of 213/149 on arrival 
at the hospital.  After his blood pressure was controlled, 
his headache was alleviated.  An MRI scan was interpreted as 
supporting the conclusion that the veteran simply had a 
hypertensive hemorrhage.

Following an April 1992 VA examination, the veteran was 
diagnosed as having anxiety disorder, NOS, with depression.  

In May 1997, Banda P. Reddy, M.D., reported that the veteran 
had a history of arthritis in the right ankle which at times 
caused swelling of the right ankle and right foot.  No 
surgical history was reported.  It was noted that the veteran 
had a history of hypertension for over 10 years.  There was 
no history of chest pains or previous myocardial infarction.  
The veteran complained of a history of headaches in the past 
and of a cerebral bleed in the past.  The impressions were 
hypertension, hypertensive cardiovascular disease, and 
cerebral hemorrhage secondary to hypertension.

The veteran was hospitalized at a private facility in June 
1997 for intracerebral hemorrhage, noted to be probably 
secondary to hypertension.  The final diagnoses included 
hypertensive heart disease, hemianopsia, hemiplegia, and 
esophoria.

At an April 1999 VA psychiatric examination, the veteran 
reported that he had approximately two inpatient 
hospitalizations for psychiatric symptoms.  According to his 
spouse, the veteran's treatment was secondary to feelings of 
incompetence in providing for his family, reportedly because 
his ankle pain made him unemployable.  She noted that in 
early 1997, the veteran suffered three strokes.  He sustained 
right hemiparesis and some difficulty regarding speech.  
Since the strokes, the veteran' spouse described him as 
becoming more suspicious, argumentative and apathetic.  When 
asked if he was bothered by his ankle pain, the veteran 
replied that he got upset when he was unable to get pain 
medications.  He described having uncontrollable crying 
spells.  His spouse stated that the crying spells began after 
his strokes.  

At an August 2000 local hearing, the veteran's spouse 
testified (in pertinent part) that the veteran's physician 
had said that pain from the ankle had caused the his blood 
pressure to rise, resulting in a stroke.

At a September 2000 VA orthopedic examination, the veteran 
gave a history of strokes on three occasions, 2 1/2 years 
prior to the examination.  He stated that the strokes had 
affected his right side and that even at present he needed 
help getting in and out of the car.  Following the 
examination, however, the VA physician did not find any 
impaired mobility which could be construed as due to 
residuals of a stroke.  The clinical presentation of pain 
during the examination was inconsistent with the objective 
findings.  

There does seem to be some medical findings - such as found 
in the record from Dr. Reddy - suggesting a link between the 
veteran's (nonservice-connected) hypertension and his 
strokes.  Moreover, the VA examination report of April 1999 
reflects that the veteran appeared to experience 
psychological symptoms (including crying spells) related to 
his recent strokes, as opposed to a psychological reaction 
secondary to his ankle pain.  In any case, the evidence of 
record simply does not contain a medical opinion establishing 
a relationship between the veteran's service-connected right 
ankle disability and any cerebrovascular accident residuals 
or psychiatric disorder.  

To the extent that the veteran or his spouse have argued that 
he currently has cerebrovascular residuals or a psychiatric 
disorder which was caused or aggravated by his right ankle 
disability, the Board notes (as above) that as lay persons, 
they have no competence to give a medical opinion on the 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  In sum, the weight of the evidence 
does not demonstrate that the veteran has either 
cerebrovascular residuals or a psychiatric disorder, due to 
or aggravated by his service-connected right ankle 
disability, or that service connection on any other direct or 
presumptive basis is warranted for these disabilities.  As 
the preponderance of the evidence is against the claims for 
service connection, the benefit-of-the-doubt rule does not 
apply, and these claims must be denied.  38 U.S.C.A. 
§ 5107(b).

ORDER

Entitlement to service connection for hypertension, including 
as secondary to residuals of a right ankle disability, is 
denied.

Entitlement to service connection for cerebrovascular 
accident residuals, including as secondary to residuals of a 
right ankle disability, is denied.  

Entitlement to service connection for a psychiatric disorder, 
including as secondary to residuals of a right ankle 
disability, is denied.


REMAND

The veteran most recently underwent a VA examination of his 
right ankle in September 2000.  The report of this 
examination is, in the Board's judgment, too dated to be 
properly considered contemporaneous.  A new examination is 
therefore necessary.  

Before the examination is scheduled, updated private and VA 
treatment records should be obtained.  As noted above, an 
October 1999 field examination report indicates that the 
veteran was receiving benefits from the SSA.  The 
administrative decision and medical records used to evaluate 
his claim for SSA benefits should be sought as well.  

Accordingly, the Board remands this claim for the following:

1.  Request, from the SSA, administrative 
decision(s), examination report(s), and 
other underlying medical records relied 
upon in determining whether the veteran 
was entitled to Social Security benefits, 
as well as any records of subsequent 
reassessment.  Once obtained, permanently 
associate all documents with the claims 
folder.

2.  Ask the veteran to provide a list of 
the names and addresses of all private 
and VA doctors and medical care 
facilities (hospitals, HMOs, VA Medical 
Centers, etc.) that have treated him for 
symptoms of his service- connected right 
ankle disability since August 2000 (the 
last time a private treatment record was 
associated with the claims file).  
Provide him with release forms and ask 
that a copy be signed and returned for 
each health care provider identified, and 
whose treatment records are not already 
contained within the claims file.  When 
the veteran responds, obtain records from 
each health care provider he identifies 
(except where VA has already made 
reasonable efforts to obtain the records 
from a particular provider).  If these 
records cannot be obtained and there is 
no affirmative evidence that they do not 
exist, inform the veteran of the records 
that could not be obtained, including 
what efforts were made to obtain them.  
Also inform the veteran that adjudication 
of his claims will continue without these 
records unless he is able to submit them.  
Allow him an appropriate period to 
respond.  

3.  Thereafter, schedule a VA examination 
to determine the severity of his right 
ankle disability. All necessary tests 
should be conducted and all findings 
reported in detail.  

4.  Review the claims file and ensure 
that any remaining notification and 
development action(s) are completed.  If 
the examination report is inadequate for 
any reason or if all questions are not 
answered specifically and completely, 
return it for revision.

5.  Thereafter, re-adjudicate the claim 
for a rating in excess of 30 percent for 
the right ankle disability.  If the 
decision remains adverse to the veteran, 
provide him and his representative with a 
supplemental statement of the case which 
contains notice of all relevant actions 
taken on the claim for benefits, a 
summary of the evidence (including all 
the records associated with the claims 
file since the issuance of the last 
supplemental statement of the case in May 
2004), and discussion of all pertinent 
regulations.  Allow an appropriate period 
for response and return the case to the 
Board for further appellate review, if in 
order.
  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

Expeditious handling is required of all claims remanded by 
the Board or by the CAVC.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); see also M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                        
____________________________________________
	MICHAEL E. KILCOYNE 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.  If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision.  The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error.  
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence.  
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts.  If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission.  

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S.  Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court.  You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848.  

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office.  

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal.  If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered.  Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time.  However, if you also 
plan to appeal this decision to the Court, you must file your motion within 
120 days from the date of this decision.  

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal.  For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested.  You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time.  However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision.  

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once.  You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R.  20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion.  See discussion on 
representation below.  Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time.  

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office.  See 38 C.F.R.  3.156(a).  

Can someone represent me in my appeal?  Yes.  You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims.  You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov.  

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal.  If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents.  

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code.  

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so.  Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board.  


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



